IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,111-01


                  EX PARTE JONATHAN EDWARD FREEMAN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1143836-A IN THE 339TH DISTRICT COURT
                              FROM HARRIS COUNTY


         Per curiam.

                                             ORDER

         Applicant was convicted of aggravated robbery with a deadly weapon and sentenced to

twenty-five years’ imprisonment. The Fourteenth Court of Appeals affirmed his conviction.

Freeman v. State, No. 14-09-00882-CR (Tex. App.—Houston [14th Dist.], Feb. 24, 2011) (not

designated for publication). Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant raised four grounds of relief, all of which were based on his argument that new

DNA analysis contradicts the DNA evidence and/or accomplice-witness testimony relied upon by

the State at trial. This Court remanded Applicant’s ineffective assistance of counsel claim to the trial
                                                                                                  2

court for findings of fact and conclusions of law. The trial court found that counsel was not

ineffective, but it recommended that this Court grant relief on the basis of Texas Code of Criminal

Procedure Article 11.073.

       However, after independently reviewing the entire record, this Court finds that the record

does not support the trial court’s recommendation to grant relief. The record does not show that had

the new scientific evidence been presented at trial, on the preponderance of the evidence, Applicant

would not have been convicted. Relief is denied.



Filed: June 8th, 2022
Do not publish